DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-16 were originally pending in this application of which claims 9-16 were withdrawn from further consideration (Restriction) prior to the amendment dated 07/22/2022. Claims 1 and 4-8 are now amended, claim 3 is cancelled and new claims 17-20 are added. Hence, claims 1-20 are currently pending in the instant application of which claims 9-16 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 8 para 3), filed on 07/22/2022 with respect to the objection of claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 
Applicant’s arguments (pg. 9 para 1-2), filed on 07/22/2022 with respect to the 112 rejections of claims 1 and 3 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-8 have been withdrawn. 
Applicant’s arguments (pg. 10-12), filed on 07/22/2022 with respect to claim 1 have been fully considered and are not persuasive because of the following reasons: 
In response to the Applicant’s first argument: Chen teaches that upon training the neural network (Fig.10) the dryness degree is predicted (acquire dryness degree from the AI model), the controller 58 then uses this information to set a drying time (measure of drying strength or extent as x axis) and performs drying as detailed in the rejection below (step 158, step 160). The AI laundry drying machine of Kang and Chen is fully capable of stetting a drying strength based on dryness degree.
In response to the Applicant’s second argument: Chen teaches the controller 58 uses the information from AI model (step 158, step 160) to set a drying time (measure of drying strength or extent as x axis) and performs drying. The AI laundry drying machine of Kang and Chen is fully capable of causing the dryer to perform drying based on the set drying strength.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “a drying object loading ratio” in line 9. Applicant has claimed “a laundry loading ratio” in line 7 of claim 18 and it is unclear if the both these units are same or not, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “a communication unit”.
Claims 19-20 are rejected as containing the same indefiniteness issues as above in base claim 18, from which these depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20170183811A1) in view of Chen et al. (US 5899005 A).
Regarding claims 1 and 4, Kang et al. teaches a dryer 20 to perform drying of the laundry [0042] comprising a communicator 11 (communication circuit as most electronic systems are circuit based [0039][0045]) (Fig. 2), where washing information of the washing machine 10 is received through the communicator 11 [0072], a processor 12 (controller) that controls the whole operation of the washing machine 10 and that  acquires washing information for laundry that includes the degree of dehydration (dryness degree) [0047]  and perform drying of the laundry through setting of a drying course of the laundry using the washing information [0042].
Kang teaches acquiring washing information but does not explicitly teach that the drying machine is artificial intelligence (AI) based, that the processor is configured to provide the washing information to a first artificial intelligence model that is a neural network trained by using washing information and labeling a dryness degree to washing information, acquire information about a dryness degree of the laundry from the first artificial intelligence model, set a drying strength of the artificial intelligence laundry drying machine based on the information about the dryness degree, and cause the dryer to  perform drying based on the set drying strength, wherein the drying strength is at least one of a drying time or a drying intensity.
 Chen teaches a clothes dryer 10 that uses a neural network 168 (AI) based controller/processor 58 to predict degree of dryness of the clothes (Fig. 4) Step 158, 160 (col 4 ln 29). Chen further teaches that a feature vector from sensor data is applied (i.e. sensor data is the washing information, Fig.4) to neural network (first artificial intelligence model) shown in Fig. 4, 6 (step 158) and degree of dryness is predicted (labeling the dryness degree to washing information) (step 160) via training (Col 9 ln 65-66); upon training (Fig.10) the dryness degree is predicted (acquire dryness degree from the AI model). Chen further teaches via Fig. 3 (right) that the controller 58 is configured to set a drying time (measure of drying strength or extent as x axis) and % moisture content (dryness degree e.g. moist, bone dry etc.) on y axis and for a set dryness selection (Fig. 3 left) performs drying (cycle selector claim 5 of Chen) based on dryness time (Fig. 3 right).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dryer of Kang with the neural network-based controller of Chen such that the processor is configured to provide the washing information to a first artificial intelligence model that is a neural network trained by using washing information and labeling a dryness degree to washing information, acquire information about a dryness degree of the laundry from the first artificial intelligence model, set a drying strength of the artificial intelligence laundry drying machine based on the information about the dryness degree, and cause the dryer to  perform drying based on the set drying strength, wherein the drying strength is at least one of a drying time or a drying intensity all in order to achieve the predictable result of using a reliable neural network based clothes dryer to predict accurate moisture content and degree of dryness thereby avoiding over-heating/ under heating that damages the clothes dur to improper drying times and causing high energy consumption (Col 1 ln 19-32, Chen). The combined dryer of Kang and Chen would have the processor that is fully capable of providing washing information to this neural network and predicting (acquiring) dryness degree. 
Regarding claim 2, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. Kang further teaches that the washing information comprises at least one of a laundry weight, a washing temperature (water temperature), a dehydration time, and the degree of dehydration (dehydration information) (claim 2, [0010] Kang).
Regarding claim 8, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. 
Chen further teaches that the processor/controller 58 is configured to compare dryness degree with a user selection (receiving a feedback about a drying strength from a user) and retrains the neural network using the feedback if moisture content is not within selected range (steps 162 and 164, Fig.4), (Col 6 ln 16-26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dryer of Kang with the neural network-based controller of Chen all in order to achieve the predictable result of repeatedly training and testing until the neural network yields small error (Col 10 ln 3-7, Chen) and can become reliably predictive.
Regarding claim 17, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. 
Chen further teaches a humidity sensor 56 used to predict % moisture content and dryness degree of clothing inside the container (Col 2, ln 60-65), controller/processor 58 to predict degree of dryness of the clothes based on humidity information (Fig.5d).
The AI laundry drying machine of Kang and Chen is fully capable of acquiring additional dryness degree of the laundry based on the humidity information, and also as detailed before retaining the first artificial intelligence model using the additional dryness degree.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20170183811A1) in view of Chen et al. (US 5899005 A) and further in view of Chung et al. (KR20180038332A).
Regarding claim 5, the combination of Kang and Chen teaches the AI laundry drying machine detailed above that if fully capable of setting a drying strength based on the dryness degree; and perform drying according to the set drying strength as detailed in claim 1 above. 
Kang further teaches a memory to store data (first table- data is traditionally tabulated for easy reading) [0130] [0069], while Chen teaches storing vector/sensor data as columns to formulate a matrix Fig. 9, (i.e. table) (col 7 ln 36-40, Chen). 
The combination of Kang and Chen teaches storing data table in the memory and is capable to store dryness degree vs drying strength as a first table, but the combination does not explicitly teach that that the controller/processor sets the first drying mode based on a type of laundry; sets the drying strength in the first drying mode based on the dryness degree; and causes the dryer to perform drying in the first drying mode according to the set drying strength.  
Chung teaches a control unit 100 that performs drying based on several drying modes according to the material (example cotton) (pg. 3 para 13, Chung).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the AI based dryer of Kang (which has memory for data storage) and Chen (teaches matrix/table based data storage) with the controller of Chung such that memory (of Kang) can be configured to store a first table with dryness degree versus drying strength of the laundry (taught by Chen) in a first drying mode, and setting drying mode based on type of laundry (taught by Chung) all in order to achieve the predictable result of keeping power consumption low as possible while maintaining effective drying cycle (pg. 4 para 7, Chung).
The combined dryer of Kang, Chen and Chung would have the processor that is fully capable of sets the drying strength in the first drying mode based on the dryness degree; and causes the dryer to perform drying in the first drying mode according to the set drying strength.  
Regarding claim 6, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. 
Kang further teaches a memory to store data (first table- data is traditionally tabulated for easy reading) [0130] [0069], and Chen further teaches the dryer consisting of a weight scale (sensor) to determine laundry weight for calculation of moisture content/dryness level (Col 7 ln 36-38, Col 8 Formula 2)) and the controller 58 collecting such data (can be used to calculate drying object loading ratio. 
The combination of Kang and Chen does not explicitly teach a drying object loading ratio, and a memory configured to store a first table in which the dryness degree, the laundry loading ratio, and the drying strength of the laundry in a first drying mode correspond to each other, wherein the processor is further configured to: acquire the laundry loading ratio based on the data; set the first drying mode of the artificial intelligence laundry drying machine based on a type of laundry; acquire the drying strength in the first drying mode based on the dryness degree and the laundry loading ratio; and cause the dryer to perform drying in the first drying mode based on the acquired drying strength.  
 However, since drum capacity is fixed and known from manufacturers data, based on the weight of the laundry from the weight scale of Chen, the drying object loading ration (weight of laundry/drum capacity) can be calculated and hence the controller of the combined dryer of Kang and Chen is fully capable of acquire the drying object loading ratio. 
As detailed above in Claim 5, Chung teaches; setting a drying mode based on the type of laundry and as detailed above in claim 1, Chen teaches acquiring drying strength based on dryness degree and hence the combined neural network-based AI dryer of Kang, Chen and Chung is capable of acquiring a drying strength in the drying mode based on the dryness degree and the drying object loading ratio; and perform drying in the drying mode based on the acquired drying strength.
Regarding claim 7, the combination of Kang, Chen and Chung teaches the AI laundry drying machine detailed above. 
The combination of Kang, Chen and Chung does not explicitly teach a second AI model with dryness degree, the drying mode based on a type of the laundry, and a laundry loading ratio as input and a drying strength labeled to the training data.
However, since Chen already teaches a neural network model, such a model could be replicated and rerun to have dryness degree, the drying mode, and the drying object loading ratio as input and a drying strength labeled to the training data and hence the controller of the combiner AI based dryer of Kang, Chen and Chung is fully capable of “providing the dryness degree, the drying mode, and the drying object loading ratio to a second artificial intelligence model to acquire a drying strength in the drying mode, wherein the second artificial intelligence model is a neural network trained by using training data including a `dryness degree, a drying mode, and a drying object loading ratio' and a drying strength labeled to the training data”
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20170183811A1) in view of Chen et al. (US 5899005 A) and further in view of Chung et al. (KR20180038332A).
Regarding claim 18, the combination of Kang, Chen and Chung teaches all the limitations of claim 18 as detailed previously in claims 1, 6 and 7 above. 
Regarding claims 19-20, the combination of Kang, Chen and Chung teaches all the limitations of claims 19 and 20 as detailed previously in claims 2 and 8 above respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711